Citation Nr: 1454284	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-32 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right foot disability. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.  She died in May 2014.  The appellant is the Veteran's surviving child.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In an August 2014 administrative decision, the appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.

In June 2012, the Veteran presented sworn testimony during a Travel Board hearing in Fargo, North Dakota, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a low back disability, a neck disability, and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran died in May 2014 during the pendency of this appeal, and her daughter filed a timely request to be substituted as the appellant in her place.

2.  The Veteran's tinnitus had its onset during active service.

3.  A preponderance of the evidence fails to establish that the Veteran had a left knee disability at any time during the appeal period.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2.  A left knee disability was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

With regard to the claim for service connection for tinnitus, this claim has been granted.  Any error related to the duties to notify and assist is moot for this issue.  

With regard to the left knee claim, neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A September 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran died in May 2014 with claims for service connection pending.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West 2002). The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  As noted in the Introduction, in August 2014, the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14 , and 20 [76 Fed. Reg. 8666 -8674 (February 15, 2011)], provide that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  Here, proper notice was sent to the Veteran, thus additional notice is not required for the appellant.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained.  The appellant has not identified any outstanding relevant private or other treatment records. 

The Veteran was afforded a VA examination to address her claimed left knee disability in October 2009 with a January 2010 addendum opinion.  The examination/opinion involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning her contentions regarding the nature and etiology of her claimed disabilities.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); none of the disabilities on appeal are on the list of qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

A. Tinnitus

At her June 2012 Board hearing, the Veteran testified that she first experienced tinnitus in service.  This was corroborated by her reports to the October 2009 VA audiological examiner and an April 1991 service treatment record noting intermittent ringing in the ears.  Despite this evidence, the October 2009 VA examiner concluded that the Veteran's reported history of tinnitus was inconsistent and that she could not provide an opinion on whether the Veteran's tinnitus was related to service without resorting to mere speculation.  

The Veteran is competent to offer a description of symptoms, such as ringing in her ears, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is among the types of disabilities that lend themselves to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2004).

The Veteran claimed that she first experienced ringing in her ears in service.  This is substantiated by a single service treatment record.  Although the VA examiner concluded that her history was inconsistent because there are no reports of tinnitus in the medical records between discharge and filing her claim, this does not necessarily undermine the credibility of the Veteran's reports.  The Veteran explained at her June 2012 hearing that she did not seek treatment for tinnitus because she was distracted by her other physical ailments and did not think it was a symptom for which she could receive treatment.  

The Board finds the Veteran's "excuse" to be a reasonable explanation for the lack of medical documentation of tinnitus since discharge.  Moreover, there is no evidence of record to overtly contradict the Veteran's reports of tinnitus since service, such as a denial of such continuous symptoms or affirmation of a later date of onset.  Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus; that she has reported a continuity of symptomatology since service; that there is no convincing evidence to contradict the Veteran's reports of tinnitus symptoms since service; and that the disability under consideration in this appeal is of the type that lends itself to lay observation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and her claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B. Left Knee

A review of the medical evidence of record fails to establish a diagnosed left knee disability at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   The Veteran was thoroughly examined for her left knee disability in October 2009.  This examination found no underlying pathology or abnormal physical findings.  Although the Veteran complained of left knee pain and subjective feelings of her knee giving out, this has been thoroughly evaluated without a diagnosis.  The evidence of record also includes multiple VA and private treatment records noting the Veteran's complaints of left knee pain.  However, none of these records provides an actual diagnosis.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Significantly, the only medical evidence of a left knee problem consists solely of the Veteran's subjective complaints of pain.  There is no medical evidence showing objective findings of a left knee disorder or any underlying pathology.  

As such, the first element of Shedden/Caluza is not met and service connection cannot be granted for a left knee disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left knee disability is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claims for service connection for a low back disability, a neck disability, and a right foot disability.

The Veteran was afforded a VA examination to address these issues in October 2009 with a January 2010 addendum opinion.  The examiner concluded the Veteran's low back, neck, and right foot disabilities were not related to service.  With regard to the low back, she explained that there was no evidence of continuous low back symptoms since discharge.  She failed to address the Veteran's lay contentions of such continuous symptoms, e.g., chronic low back pain since service.  Further, with regard to the neck, she provided no rationale for her conclusion her negative conclusion.  Finally, the claim for service connection for right foot disability, the examiner determined that could not provide an opinion without resorting to mere speculation due to the absence of medical documentation, i.e., X-ray evidence of arthritis in service or proximate thereto.  She again failed to address the Veteran's lay contentions of continuity.  

In light of these deficiencies, the October 2009/January 2010 VA examiner's opinion is not adequate to decide these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the October 2009 VA examiner for an addendum opinion.  If the October 2009 examiner is unavailable, the claims file should be provided to an appropriate examiner to provide an opinion.

The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the Veteran's lay statements regarding continuous low back, neck, and right foot symptoms since service.  

The examiner should again state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability, neck disability, and right foot disability were  caused or aggravated (made worse) by her military service.  The examiner must specifically address the Veteran's contentions of continuous symptoms since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the low back, neck, and right foot claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


